IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


JOSE ANTONIO CRUZ,                             : No. 52 MM 2022
                                               :
                    Petitioner                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
BRIDGET I. MILLER, PROTHONOTARY OF             :
THE COMMON PLEAS COURT OF                      :
SCHUYLKILL COUNTY; JENNIFER P.                 :
MCGRATH, COURT REPORTER OF THE                 :
COMMON PLEAS COURT OF                          :
SCHUYLKILL COUNTY,                             :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of October, 2022, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

and the Application for an Immediate Hearing are DENIED.